DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-19 are pending and examined. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Plant Varieties Journal (2008, Vol. 21, pages 58 and 194-197) in view of McPherson et al (US Patent Publication 2015/0150208, published June 4, 2015) and Cotton Seed . 
	The claims are drawn to a plant of cotton variety Sicot 714B3F, its seeds, hybrids, tissue culture, and methods of using.  The instant specification teaches that the claimed variety Sicot 714B3F was produced using variety Sicot 71BRF as a recurrent parent and experimental line 69801F1 as a donor parent, to introgress transgenic event COT102 (as a source of the Vip3A gene) into Sicot 71BRF (see paragraphs 0025-0033; Example 1). 
	Plant Varieties Journal teaches cotton variety Sicot 71BRF and its characteristics, which include the presence of transgenic events comprising Cry1Ac and Cry1Ab genes as well as the CP4 EPSPS gene (pages 194-196).  Plant Varieties Journal teaches that besides resistance to insects and glyphosate due to the presence of the Cry and CP4 EPSPS transgenes, variety Sicot 71BRF comprises a number of other desirable traits, including resistance to bacterial blight (pg. 194). 
	Plant Varieties Journal does not teach introgressing event COT102 into variety Sicot 71BRF. 
McPherson et al teach a cotton variety called PHY495W3RF, its seeds, cells, fibers, and other parts, tissue culture of its cells; and methods of using said plant, including a method of crossing said plant with a different variety to obtain hybrids (claims 1-20; paragraphs 0013; 0017-0024; 0163).  McPherson et al teach using cotton variety PHY495W3RF as a parent in a breeding method (paragraph 0161).  McPherson et al teach introducing a desired trait into a cotton plant using traditional backcrossing methods (paragraph 0242).  McPherson et al teach that the plants of cotton variety 
Cotton Seed Distributors publication teaches that Sicot 71BRF presents several dramatic improvements, including Fusarium resistance and higher fiber quality, over variety Sicot 71BR, which is the most popular cotton variety grown in Australia (see the entire single page of the publication).
	At the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the plant of cotton variety Sicot 71BRF taught by Plant Varieties Journal, and introgress the COT102 event from the variety of McPherson et al using conventional introgression and backcrossing techniques taught by McPherson et al, thus producing a variety having the morphological and physiological characteristics of Sicot 71BRF and also comprising the Vip3A gene.  It would have been obvious to obtain seeds, cells, and tissue cultures of the resultant plants, and use them in breeding methods, including in order to obtain hybrid plants, as suggested by McPherson et al.  
	One would have been motivated to combine said teachings given that McPherson et al teach that that the Vip3A transgene confers insect resistance, given the suggestion that the PHY495W3RF be used in breeding method, and in view of the desirable agronomic characteristics of Sicot 71BRF.  One would have been particularly motivated to select Sicot 71BRF given that the variety presents significantly improved agronomic characteristics over the most popular cotton grown in Australia, as taught by Cotton Seed Distributors. 
	A comparison between the characteristics of Sicot 71BRF (see pages 194-196 of The Plant Varieties Journal) and the instantly claimed variety Sicot 714B3F (see tables prima facie obvious in view of the cited prior art. 
	Response to Arguments. 
	Applicant argues that the claims recited the genotype of cotton variety Sicot 714B3F, which was one of the several varieties produced by crossing Sicot 71BRF with the proprietary line 69801F1 (page 7 of the Remarks).  Applicant argues that Applicant is not claiming any and all progeny of said cross, but is, instead claiming the specific variety comprising the genotype of Sicot 714B3F, whose representative seeds has been deposited under the recited accession number.  Applicant argues that one would not have expected to obtain the genotype of Sicot 714B3RF.  Applicant argues that this is demonstrated by the enablement rejection based on the deposit of the biological material, as set forth in a previous Office Action (page 8). 
	Applicant disagrees with the analogy to the PTAB decision in application 14/996,093, because the claims of that application did not refer to a genotype of the claimed variety, whereas the instant claims do (page 9).  Applicant argues that the instant scenario is more similar to a PTAB decision, where the Board held that “there is no guarantee that the plants having the recited phenotype have the correct genotype and vice-versa” (page 9). 

	Applicant argues that “the evidence demonstrates that the results of any crossing are inherently unpredictable even using the same breeding pairs, and consequently, it is not obvious that a person of ordinary skill in the art can obtain a particular variety having a specific genotype from such a cross.  The expected variation and unpredictable expression levels of many different genes combine to make it impossible to predict the precise genotype and phenotype that will be obtained.  Indeed, this is the basis of the Examiner’s previous requirement that a deposit of representative seed be provided” (page 11). 
	Applicant’s argues that “Whether or not a person of ordinary skill in the art could have obtained a useful cotton variety by the method that the Examiner has proposed, a person of ordinary skill in the art could not reasonably have expected to produce the presently claimed Sicot 714B3F variety having the genotype of Sicot 714B3F from crossing Sicot 71BRF with the PFIY495W3RF variety of McPherson et al” (page 11). 
	Applicant’s argument is not found to be persuasive.  To the extent the instant remarks reiterate the previously submitted arguments, they remain unpersuasive for the prima facie obvious.  The fact that one of the parental varieties, 69801F1, was proprietary does not make the argument persuasive.  Variety 69801F1 was used as a donor of event COT102 and if there is any genetic material that was introduced along with said event into Sicot 71BRF, wherein the material makes the progeny non-obvious over the prior art, there is no evidence of it in the record.  
	Instead, a side-by-side comparison of the traits of the recurrent parent, Sicot 71BRF and the instant variety indicates that the sole significant genotypic difference is the presence of the COT102 event.  Introducing said event into the recurrent parent would have been obvious for the reasons set forth in the rejection.
With regard to Applicant’s position that “the evidence demonstrates that the results of any crossing are inherently unpredictable even using the same breeding pairs,” and that one would not have been able to predictably produce the claimed variety using Sicot 71BRF and the variety of McPherson, the Examiner maintains that the argument is nor persuasive for the following reasons.  
First, Applicant submitted no factual evidence in support.  Second, the statement that “the results of any crossing are inherently unpredictable” were true, then any and all progeny of a cross between any two lines would never be obvious over the prior art, which is not the case.  This was also the position adopted by the appellant in Appeal 2019-0060060, application 14/996,093, yet it was expressly rejected by the Board. 
… Therefore, a rule that established that statistically significant differences in traits alone, without additional evidence demonstrating that those differences have some practical impact, e.g., on growth or use of the plant, would render any backcrossed plant unobvious per se. In POD-NERS the Federal Circuit rejected such a rule.”
	In the instant case, Applicant has not submitted evidence of the “practical impact” of the traits observed in the claimed variety.  Applicant points to the following two traits as evidence of non-obviousness: the increase of 3% in yield over the parent variety Sicot 71BRF (paragraph 0026 of the specification), and increase in resistance to two fungal diseases (paragraph 0027).  The traits at issue are quantitative and no standard deviation or other statistical error information is provided.  And it is unclear what the practical significance of said differences is.  For example, the 3% difference in yield is well within the expected variability for cotton traits that are affected by the environmental conditions.  This is apparent from the yield values for Sicot 714B3F in different trails presented in Tables 3,4, and 6-8 of the specification. 
	Similarly, with regard to disease tolerance, the Plant Varieties Journal and the Cotton Seed Distributors publication teach that parent variety Sicot 71BRF is already Fusarium and Verticillium pathogens with the F Rank of 116 and the V Rank of 104 (see the Cotton Seed Distributors publication for the F Rank and V Rank values).  It unclear whether the corresponding values for Sicot 714B3F are either of statistical or practical significance, relative to the parent variety.  
	In the above appeal, the Board The Board affirmed the rejection stating that neither the Declaration submitted by Applicant, nor Applicant provided details or explanations as to whether the differences at issue were “of degree or kind.”  The Board referred to the Federal Circuit’s decision in In re Huang, where the Court held that the claimed ranges must “produce a new and unexpected result in kind and nor merely in degree from results of the prior art.”  100 F. 3d 135, 139 (Fed. Cir. 1996).  The Board also noted that in the Harris decision, the Court held that “a 32-43% increase in stress-rupture life, however, does not represent “a difference in kind” that is required to show unexpected results.”  In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (page 14 of the Decision).  
	Similarly, the instant claims are directed to a variety obtained by introducing a known and agronomically desirable transgenic event into a known parent, which parent also has a number of recognized advantages; and wherein the prior art expressly suggests using the donor parent in a breeding program (see McPherson et al, above).  Further, while it is not in dispute that the claimed variety Sicot 714B3RF and the parent Sicot 71BRF differ in term of several quantitative traits, Applicant has submitted no evidence or explanation showing that said differences are differences in kind, as required by the legal precedent for a finding of unexpected results, and not merely of degree.  

	It is noted that the fact that the claims in the above appeal do not expressly refer to a genotype, as Applicant argues, does not change the analysis or its applicability to the instant scenario: the claims in said case recited a variety whose representative seed has been deposited under a specific accession number.  One of skill in the art would recognize that a proper deposit of biological material encompasses the genotype of said plant as well as represents its morphological and physiological characteristics.
	It is also noted that the enablement rejection, which was included in the Non-Final Office Action issued on December 11, 2018, is not incompatible with the Examiner’s position in the obviousness rejection, as Applicant argues.  The enablement rejection was based on an insufficient deposit information and has been withdrawn after the deposit was perfected by Applicant.  The instant rejection is maintained. 
Conclusion
6.	No claims are allowed. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662